Case15-32751
Case 19-03452 Document
              Document106-9
                       1-27 Filed
                            Filedin
                                  inTXSB
                                    TXSBon
                                         on05/03/19
                                           02/05/16 Page
                                                    Page19of
                                                          of26
                                                             24


              R. HASSELL HOLDING COMPANIES, INC.
                        BALANCE SHEET
                                >eptember 30, 2011

                                           ASSETS



  Cash                                                                      $248,885.42


 NR - Trade                                             $3,0Q8,214.28
 NR - Retainage                                          $501 ,934.15
 NR - Employees                                            $26,476.03
 NR - Officers                                           $722,937.39
 Affiliate - GR Group Resources                          $183.049.29
                        Total Accounts Heceivable                          $4,4't2,611 .14

  Cost in excess of billings                                                $450,474.00

  Prepaid - Insurance                                       $16,510.02
  Prepaid - Other
  Deposits - Utilities
                         Total Prepaid Expenses                               $19,760.02


                         Total Current Assets                                                    $5,161,730.58

PROPERTY AND EQUIPMENT

 Machinery & Equipment                                                     $8,283,796.36
 Autos & Trucks                                                              $395,195.47
 Furniture & Fixtures                                                       $353,585.36
 Leasehold Improvements                                                     $626,324.51
 Accumulated Deprecfalion                                                 ($7,259,373.21)

                       Total Property & Equipment                                               $2,309,528.49


TOTAL ASSETS                                                                                    $7,561,259.07
                                                                                             ------·
                                                                                                   - --------
                                                                                             ---------------




                                                  Exhibit                Exhibit
                                                   C-74                    S




                                                                     HCCI-AAA-PRODUCTION-002604
 Case15-32751
Case  19-03452 Document
                Document106-9
                         1-27 Filed
                              Filed in
                                    in TXSB
                                       TXSB on
                                            on 02/05/16
                                               05/03/19 Page
                                                        Page 10
                                                             2 ofof26
                                                                    24




                R. HASSELL HOLDING COMPANIES, INC.
                          BALANCE SHEET
                                   )eptember 30, 2011




CJJ_RBJ::NI.klABJL,ffI.E.;_S
    NIP - Currrent Maturity- Long Term Debt                                $372, 187.24

   NP-Trade                                             $1 ,617,320.25
   Subcontractor Retainage                              $1,252,557.82
   NP - Juan Gonzalez                                     $100,000.00
   NP - Hassell Construction                            $2,420,488.53
   Miscellaneous                                            $50,000.00


                   Total Acccounts Payable                               $5,440,366.60

   Accrued Payroll Taxes       .                           ($4,843.02)

                   Total Accrued Liabilities                                 ($4,843.02)

  Billings in excess of cost                                             S1 ,161,365.00

                   Total Current Liabilities                                                   $6,969,075.82

QIHJ;B t.IAl?ILIIu;.s.
  NIP - Long Term Debt                                                   $2,370,819. 70
                   Total Other Liabilities                                                     $2,370,819. 70

~-IQ,gJil:tQL.D..filt.~.QIJ.!IY.
   Common Stock                                                                  $10.00
   Paid in Capital                                                        $ 1,474,521.28
   Retained Earnings                                                     ($1 ,698,859.41)
   Current Net Income (loss)                                             ($1,554,308.32)

                   Total Stockholder's Equity                                                  ($1, 778,636.45)

                    Total Liabilities and Equity                                               $7,561,259.07
                                                                                            ---------------




                                                                    HCCI-AAA-PRODUCTION-002605
  Case15-32751
 Case  19-03452 Document
                 Document106-9
                          1-27 Filed
                               Filed in
                                     in TXSB
                                        TXSB on
                                             on 02/05/16
                                                05/03/19 Page
                                                         Page 11
                                                              3 ofof26
                                                                     24

                 R. HASSELL HOLDING COMPANIES, INC.
                          INCOME STATEMENT
                                    >eptember 30, 2011

                                                                Year to Date
 Construction Income                                         $'12,547,887.49
 Over/Under Billed                                              (i.@1...19L.Q.Q}
        Sales                                                                        $12,040, 720.49

 Cost of Sales                                               $j2,225.,269.68         fil~-2-4.5.~

        Gross Profit                                                                    ~..4..5~9. 19)

  Car Allowance                                                 $101,612.34
· Contract Services                                               $6,748.32
  Depreciation                                                   $56,897.28
  Dues & Subscriptions                                            $1,961 .67
  Engineering & Plans                                             $7,055.76
  Insurance Employer Group                                      $134,294.08
  Insurance • General                                           $109,922.41
  Interest                                                      $212,585.30
  Legal, Audit & Other                                           $43,516.48
  Licenses & Permits                                              $3,548.94
  Office Supply/Office Expenses                                  $33,908.47
  Repairs & Maintenance                                           $5,331.68
  Offlce Salaries                                               $154,963.94
  Officers Salaries                                             $451,492.25
  Postage                                                         $7,432.23
  Sales & Promotion                                               $3,776.56
  Taxes -Ad Valorem & General                                    $39,795.55
  Taxes- Payroll                                                 $20,825.50
  Telephone & Radio                                              $ 14,181 .31
  Utilities                                                      $15,970.77
  Miscellaneous                                                  $11.461 ..'JJ..

          Operating Expenses                                                          $.L4.3Z,2a2..81.
           Profit from Operations                                                     .(fil..Ji2U~QQ1
 Other Income                                                        $23.68
 Gain/Loss on Sale of Assets                                     $67,500.00
 Interest Income

        Other Income

        Net Profit                                                                    ($1.554,308.32)
                                                                                   ===============




                                                         HCCI-AAA-PRODUCTION-002606
                                                                                                                                                                                                                                                        R. liASSEll HCLI:llNG COlll?MilES. i~C.
                                                                                    PAGE20F2                                                                                                                                                                    R. HASSEl.1. II. CO., INC.
                                                                                                                                                                                                                                                CONSCLIOATeo SCKl!DUl..E OF cotnAACTS IN PROGRESS




                                                                                                                                                                                                                                                                                                                                                                                                                                  HCCI-AAA-PRODUCTION-002607
                                                                                                                                                                                                                                                                        SE?T!it.IBER "JO, 2!111
                                                                                                                                                                                                                                           #1               "'2                   113                 ~                 116               1lii              in                ::s             119               ;;10          1111
                                                                                                                                                                                                                                                                              PROJ!:CTSO                                                ACTUAL                                               GAA.P             PROPrT        i"ROl'IT
                                                             JOO.                                                                                                                                                                   CONTRACT            CONTMC'T                ?RO!'IT           i>ROJECT:D          iNCOME'            COST             ACTOA!..       AC'TUAL.           PERCoHT           EARNED         i>RICR
                                                                    24




                                                                                                                                        CUSTOMERiOESCRIPTIC~                                                                                                                   AMOUNT            •. P!RCE,!!J_ _ _~ILLEO
                                                             4 ofof26




                                                     ......... No. ._ _ _ _ __                                                                                                                                                          AMOUN'T           COST                                                                          TO DATE           PROFIT         P!!RCEIVT         COMPU!rE           TO DATE        YEARS
                                                                                                                                             OTHER CONTRAC..T$ __.
                                                                         m'                                                                                                                                              c                                $1.106,011                    38,759                                                                                                                    ~Z.7!.i~      21.~9·
                                                        Page 12




                                                                                     :!LLA SLVDJHARRIS COUNTY                                                                                                                            S1,Z&,77&                                                        ~'!.t~\I      $1,234,HO        51.1!;l\;,ll11       ::3.7~D            3.14%        100.®'".lo
                                                                         1015       ST£RLil"IO a1DCE PARKS RIOEif.lRAZOS TAANSIT OJST.                                                                                   0               $2,$47,SSO       $2,352,441                 Z%.AC~            11.1~%           su,i2S,G~3       $2,l52.~41         177,241              T.v1%        100.£)0%          m.~o~          2Z7.l<><
                                               05/03/19 Page




                                                                         101~       RESEARCH FOREST OR/MONTGOMERY CTY                                                                                                    0               £2,S7PJ~         S2,~5S,S44                 412,0SG           14.3S%           $2,541,52ll      $2,45ll,6-14         02,~5              ~.26%        100.00)'.,        ~12,0SS        1'.l1,C7!
                                                                         1oii       STERLING RIDGE CH:SWOOO MANORICHESMAR HOMES                                                                                        ·c                  $153,9!)!          t~a.s20                   SS.2S~         35 .~2%            $153,900          $$,"20            ·SS~S           S5.~2o/.        1(XUXl"l.           So,200        ~2 .04l
                                            on 02/05/16




                                                                         1023       TELFAIR, SECT.1.GiNEWl.ANO C0"1M\iN!ilES                                                                                             c                 $US.7~t          $3t1~W.                     57,432         13.09%             S4~S{7~S         SZ~1'i~65          57,.(l'Z   0.1SOS~S26           100.011%            S7A>1                 ,3; .
                                                                         10%5       WILi-OW CR.EE!< FARMS:SEC't. ilRYl..ANC.ASHTOt~ WOODS                                                                                c                 S4:t9,SG7        $419,124                    77,443         15.60%             S4H,5e7          $41,.12.t          1·1.443    011559~67~           100..00%            77,44~
                                                                         10?6       THE PRESERVE AT NORTH KAMPTONIRYl.ANC HOM:::S                                                                                        0                 $1$,,014         Srnl,612                  1~AC2            13.3l%             H&l.014          $~2.S'ZG         3C-0, ,i;a    C.ln"7£il1           71.15%             74 tZ~1
                                       TXSB on




                                                                         1"1'11     ·~E£L:Na.                S.£CT.4JRYLANO                    H0~~1r::s                                                                 0                 t31~.~Q2         $ZtG,41~                  {~ 1lCSJ        ;17JJ3%             $,~13.102        $2$6:,41~         (!3,;!G$)   ·ll.~702'>"1$:2      1~.0Q%             t5~~Q1:}
                                    in TXSB




                                                                         11>!2      HOL\. Y TERRACEiD.i't HORTON HOMl!S                                                                                                  0                 S2$'J,7~7        ~~0.742                   t·tU5<>)        -17.2/n,            S2911.747        S:>40,742         {-i'-9~5)   ..0.17155362         100,00%            (4S,996)
                                                                         11o;\      NORTHl.AKEJR'!'l.ANP HOMES                                                                                                           c                 1!3<1l,i49       S563,01g                  (Z&,:69)         ..i;,12~..         S«M49            1$~3,01!          (39,U$)     .O.OG11~v32          W~.C-o%            (U,S09)
                                                                         11~        HO!.!.Y TERRACE CLEARlNO I DR HORTOl"I                                                                                               c                  $1UDO                 $~                   13 .t;~         SU~                    $14,700           ~D            1M&O       0~2$H14~             100.lX>%            1l,sr.o
                              Filed in




                                                                         11~S       T!!~FAIR, SECT. 27AITAYLOR MO~RISON                                                                                                                                     smµo                                                                                                                                                  12,92~
                         1-27 Filed




                                                                                                                                                                                                                         0                 $51~.7·~                                     15)10             ~.\)$<,;,       ~490,602         ~1l9,1S5           t1,.t~7    O.i~i_<l<)A~A         &1.l1o/~
                                                                         110$       SPl'llNOWOOOS Vil..l..AOE PKWYiHARIHS COIJl"l7Y                                                                                      0              i14,o~,7!7       S1M21,617                  1,269,170           U4%               t~3S,029         ttt3.133          :!S·l,~9G   0.2SG1U2:14                5.00'%.       il-l,517
                                                                                    SU!liOTA~ orHER CONT~ACTS THIS ?AGE                                                                                                                 ~21>,09~,l?2     t22,~G1,2M                52.197,007           8.7S%          $10.UG,103        i9,;72t540         $0$Z,5S3             9.14%         43.W);.          S955,42A       S.:3~,l!
                Document106-9




                                                                                  11119.~~:.e:.,~~~.;r;.ri~~gJ~~-.-~'-'W·~-~~::;i;=;;cm. .~~·».-J.•·-·i--.=c:.                                                                      .   ~25,s~o.3oo .. .~~" .. 1~-2~1?!.1-~                             !;'2% . -·· __.,~~e..3;o.L,.~~~~14.J~~~i__~;:.~.J!,;2~-~d1a.....f~·"-:Y!:.!1
                                                                                    TOiAL-SUiLOERS                                                                                                                                      s1o.ov~.on        SM17.111ll                 ~91,173            U1%             si: .1~.~~-.     ST,34$,39~          SO~Al93             9.~1%         7S.l1'r.          131,l4i       ?as.n,
      19-03452 Document




                                                                                                   ·----- -
                                                                                    TOTAL - COMPM'lY                                                                                                -----------"!2"'S~.9'-'-'~o.soo                     £23.~a.m                    2.2:1t.Q~----·-.!:W                $11 ,6~.031      S10,5$7.474        1,0:l0,557            8.&1%          45,!J~~,ilt__-±!21!
                                                                                         oOTAt. SU!LOE"RS 3. COMPANY                                                                                                                    535,~3~.~52      SJ~~14,QQ~                2.ttiS.3S4          12.52'"t..      $19,$51,52.2     S1t,012,S72        1.SSS,S50             11.26%        54.07%          1,1Z?,7S~       7H,44
                                                                                    SHOP COST                                                                                                                                                                                                                                     so       $235J~:'!i       !:US,S32)                                           (ZSs.<il2)
                                                                                    CL0Sf;OJ06 COST                                                                                                                                                                                                                      -~331,(5~9       --$~§,GJ?>          57,7~9                                              57,7!>9
 Case15-32751




                                                                                    l:QUIPl.l::NT Ri:!'AIRS                                                                                                                                                                                                                       $0       $10S,.64-·~      i10G,~)                                             (~06,M4)
                                                                                    eOUl?MENT OEPRcCIATION
                                                                                  ,.,,.n••-'Y' ..'"'",_ ....._, __   .,,.,,.,,,.,,.,,,,,.,.,,.,.,~,.-"~--• -n""'--•••   '"'"""''''"'''''"- -'   ••••••••--·-..--··--~-••"•-   ,,,,,,_ _ _ _ _,.,• .,.,,_,_ ""'"""_ _ _ __ ,                        ----·- -----···-------so___~.L_--~1H.~L------·                                                                ~Ll,!?J.____
                                                                                  ---------~--2~~...l.~~l--·•r-"""111•1~-                                                                                       R_,_..__._.~~~~;._~:"""~~s:._~~~~~~!:........=-·-··                16
                                                                                                                                                                                                                                                                                     • ~~~"'---~..- - Jl!.~12~-~.!.'!!J?J.1:~-=-.v~la?}L~... - .                             o   G.~1~L-..M<~~-~~!
Case
                                                                                                                                                                                                                                                                                                                                                                        HCCI-AAA-PRODUCTION-002608
                                                                    24




                                                                                                                                                                                                  R. H~St:U. HOLCINO COMPl\Nl!S. INC,
                                                             5 ofof26




                                                                                                                                                                                                        R. HASSELL !IUl~PEM, IMC.
                                                                                   PAGE 1 OF'l                                                                                                  SCHl!:OUt.E 01' COtlTAACTS IN PROGRESS
                                                                                                                                                                                                           SEPTEMSER :o. 2011
                                                        Page 13




                                                                                                                                                                                                  2.                 3             ~                   s                 G               1                  a                     9                  10            H
                                                                                                                                                                                                                PROJECT£0                                             ACTUAL                                                    CAAP               PROFIT        PROFIT
                                               05/03/19 Page




                                                                         JC!l                                                                                    :)H:j,1      COtlTAACT        CONTRACT         PR~FIT          ?ROJl!CTEO        INCOME               COST           AC TUA!..          ACTUAL                PERCENT            EARNED         ?;\lOi(
                                                                         NO.                                  CUSTO!.:ER!:lE.SCl'!!'TlOll                        Cl.Ct£:>      AUOUtlT           COST          AMOUNT            PERCENT            Sil LEO           700AiE          PROFIT             ?llACENT             COl,1PLETE          TOOATE         YE~RS
                                                                         9&2       BAYTOWN CITY HAllJC;TY 01' BAYTOY!tl                                              c           t,,.«t.O<G     S1,o!07,S23           41,52$          2.37%           $1..U9,04t       51A07,S23          41.52.S            2.:7%               100.00%             41.525        14~.&~ !
                                                                         9B0l      Fli\E STATION~CtTY OF 6A'tTO'Ntl                                                  c           ,1.e.t:1.t1    S1~7~32              12•.C$IJ        -1.zi:v.         $1.~0,401                          (?G,i&11           -u..."'ll.           100.00~            (?6,&S1}      l2l.S~:
                                            on 02/05/16




                                                                                                                                                                                                                                                                       '1-'7S,l32
                                                                         a 101     N.C. FOOTE AC!JA~IC CTR:CITY OF BAYTOWll                                          c           $2.210.050     S2,Z71,12l           \S1,07l}        ·2.76%           Sl.210.050       ~2.271,123        1s1,on1            -2.7~                100.w,;            (G1.07~1        11,20;
                                                                         13102     HILLHOUSE SATELLITE so:;n..icE CcNTERICITY OF PEAALANO                            0           S2.IC7,1SO     $1,90$,SOl           197,672         9.lli%           S1,954,U~        ~1..155,JW        4;~.533            25.D.lo/.             76.74%            151.~
                                                                         a111      KltlGWOOD COl.ltdUtJITY CENTER!CITY OF HOUSTON                                    0           >2.2~~03       $2,DM,303            240,000        1MC%                   $5!0.SC~     S222,913         3t&,070            62.7.t'!'.             10..~5...!1>      26,G.;2
                                       TXSB on




                                                                         ':'l11l   \N!L!..C\~!S!NO \0Vi~.:HOM£S                                                      0                                                     0                                    $0           $3,111          {3,\Hl                                                         c
                                    in TXSB




                                                                                                                                                                   ••       _ _!12.00:l106Z     S'9li17 17S9 _..,m,,1d7J ,         , ~.91%            $$.1$3,'4St..,....~~~~.."""=~~2!!. --!·!)1%,                             ,, _.!.~_.,_,.lJ,.~~~~~?J
                                                                                                                                                                                                   R. HASSELL HOLDING COMPANIES. INC.
                                                                                                                                                                                                            R. HASSEU. 4 CO., INC.
                                                                                                                                                                                                SCHi!OULE OF CONTRACTS Ill i'ROGRi!SS
                              Filed in




                                                                                                                                                                                                            SEPTEMBER 30, 2011
                                                                                                                                                                                                                                                                         c                                  e                                       10             11
                                                                                                                                                                                                                     3              4                  5                                 7
                                                                                                                                                                                                                                                                                                                                  '
                         1-27 Filed




                                                                                                                                                                                                                i'ROJECTI:D                                           ACTUAL                                                    OAAP              PROi'IT        ?ROFIT
                                                                         Jon                                                                                                  CONTRACT         CONTRACT         PROFIT          PROJECTED         INCOME               COST           ACTUAL.            ACTUAL                PERCE.NT           !ARl~EO         ?RIOR
                                               _!i9:...                                                     CUSTOl.!i0Ri0£$CRIPT!Otl                                           i'.r.IOUITT      COST           At.IOU HT         PERCENT           S!lLED             TO DATE         PROF to            PUCE~lf              COlf.PLET!          TO CATE        YEARS
                                                                                                          THE WOOOLAl~OS CONTAACTS:
                Document106-9




                                                                         1020      VL(;E OF CRE.:!KSIOE PK WEST. 4                                                   c             n1:.01s        $187,:52            25,726         12,07%                S213,07t     s1a1.:ss2         2s,m              12.07%               1~.00%              25,71$            4.Qlij
                                                                         10%1      VLCE OF CREEKSlOE PK WEST, 6                                                      c            '14M7'          j17',747           (29,GGO)       ·19..93%               $149,G78     £17$,747         (2U<l9)           ·1'.9J%               100.00%             (19,~9)            M~:
                                                                                                                  __
      19-03452 Document




                                                                         10?..t    VLGI: OF STERLING l'llDGl!, SECT. 99                                              c            t4Cll.J172     $.121.l:lS           ~1,137         U7%                   S44s,972     $~27.SSS          4.1.13?            $.77~.:.             100.0011.          ~1 , 1~·r          2.s3:
                                                                                   -
                                                                                   SUB-TOTAL·WOOOLANDS               CONlAACTS
                                                                                              _..,,..._.,,....,...-,......   ~--.-...-      ___   ............
                                                                                                                                              · ·-~              ..._~
                                                                                                                                                                                  $ll31,!12G
                                                                                                                                                                                           .     $794."4      --""    $3UlM          .f.45'1•_.__
                                                                                                                                                                                                                                     ..........            $!31.92n    --
                                                                                                                                                                                                                                                                        $79~.934          e~~ l'>.ft.A
                                                                                                                                                                                                                                                                                          .,.v.v>•           ·~·~
                                                                                                                                                                                                                                                                                                             .<ii Alf.t'I/_
                                                                                                                                                                                                                                                                                                                                  1_!)0,~~---SllU!l.t ~·~
 Case15-32751
Case
Case 19-03452 Document 1-27 Filed in TXSB on 05/03/19 Page 6 of 26                  5/7/2018 10:41 AM
                                                            Chris Daniel - District Clerk Harris County
                                                                              Envelope No. 24401014
                                                                                       By: Bonnie Lugo
                                                                             Filed: 5/7/2018 10:41 AM




                                              HCCI Net
                                             Worth Contest
                                                                           Exhibit
                                             Exhibit ____                    T
       Case 19-03452 Document 1-27 Filed in TXSB on 05/03/19 Page 7 of 26




                                      Bank's Security Interest in Deposits

         3.        The Garnishee holds a perfected security interest in the deposits reflected in

Paragraph 2. Therefore, the Judgment Debtor's right to any of these deposits is governed and

restricted by the terms of the Commercial Security Agreement dated October 25, 2015, which grants

the Bank its security interest in the deposits. Therefore, the Bank held a priority interest and lien in

the deposits over any claim which may be asserted by the Garnishor in this case. At the time of the

service of the Writ of Garnishment the Judgment Debtor was indebted to the Garnishee in an amount

well in excess of funds on deposit pursuant to the terms of a Promissory Note dated June 28, 2011,

and an Extension of Real Estate Note and Lien dated October 25, 2017, thus subjecting the funds

reflected in paragraph 2 to the Bank's prior perfected security interest.

                                                 Bank's Setoff

         4.        At the time of the service of the Writ of Garnishment the Judgment Debtor was

indebted to the Garnishee in amounts in excess of funds the Judgment Debtor had on deposit with

the Garnishee, thus subjecting the funds reflected in paragraph 2 to the Bank's right of setoff, and

the Garnishee set off such funds against the unpaid balance of the indebtedness. In addition, the

Judgment Debtor gave the Bank a contractual right of set off in its Deposit Account Agreement

pursuant to which the Garnishee had the right to set off funds of the Judgment Debtor on deposit

with the Garnishee against obligations of the Judgment Debtor to the Garnishee. San Felipe

National Bank v. Caton, 668 S.W.2d 804 (Tex. Civ. App. -- Houston [14th Dist.], 1984, no writ).

                                     Effects of Defendant/Judgment Debtor

         5.        On the date of service of the Writ of Garnishment, April 13, 2018, the Garnishee had

in its possession no effects of the Defendant/Judgment Debtor.




[K:\Wpmain\12016\19718\Verified Ans. wpd]              2
        Case 19-03452 Document 1-27 Filed in TXSB on 05/03/19 Page 8 of 26




                                   Effects Received Prior to Answer Date

        6.        The Garnishee has had no effects of the Defendant/Judgment Debtor come into its

possession from the date the Writ was served, April 13, 2018, to the date of this Answer, May 7,

2018.

                     Other Persons Indebted to the Defendant/Judgment Debtor

        7.        The Garnishee has no knowledge of any other persons who are indebted to the

Defendant/Judgment Debtor, HASSELL CONSTRUCTION COMPANY, INC., nor does the

Garnishee have knowledge of any other persons who have effects belonging to the

Defendant/ Judgment Debtor, HASSELL CONSTRUCTION COMPANY, INC., in their

possession.

                                   REQUEST FOR ATTORNEY'S FEES

         8.       The Garnishee files this request for attorney's fees against the Garnishor seeking to

recover its costs in accordance with Part VI, Section 4 Tex. R. Civ. P.

                                                  Notice

         9.        The Garnishor can be given notice of this claim through its attorney of record in

accordance with Rule 2la of the Tex. R. Civ. P.

                                           Employment of Counsel

         10.       The Garnishee has engaged CHERNOSKY, SMITH, RESSLING & SMITH,

PLLC, as its attorneys to represent it in this proceeding. Rule 677, Tex. R. Civ. P. permits the

Garnishee to recover its costs which Rule has been interpreted to include its reasonable attorneys fees

in answering this writ. A reasonable fee for such services rendered on behalf of the Garnishee is at

least ONE THOUSAN D AND N0/100 DOLLARS ($1,000.00).




[K:\Wpmain\12016\19718\Verified Ans.wpd]             3
       Case 19-03452 Document 1-27 Filed in TXSB on 05/03/19 Page 9 of 26




                                              Requested Relief

         11.       Therefore, COMMUNITYBANK OF TEXAS, N.A., the Garnishee, respectfully

requests the following:

         a.        That all claims to any funds in the possession of the Garnishee be determined and
                   adjudicated, and that the Garnishee be discharged from any and all liability to R.
                   HASSELL & COMPANY, INC., and R. HASSELL BUILDERS, INC., or any
                   parties who may have any interest in any funds declared in this Answer;

         b.        That the Garnishee have and recover of and against R. HASSELL & COMPANY,
                   INC., and R. HASSELL BUILDERS, INC., or from the funds subject to
                   garnishment, as provided in Rule 677 of the Texas Rules of Civil Procedure, costs
                   and expenses, including reasonable attorney's fees in the amount of at least ONE
                   THOUSAND AND N0/100 DOLLARS ($1,000.00); and

         c.        Such other and further relief to which the Garnishee may be justly entitled.

                                            Respectfully submitted,

                                            CHERNOSKY, SMITJkRES SLING & SMITH, PLLC
                                                                      f   i   /

                                                                  l/},·'
                                            Isl Michael J Smith ,/f
                                            MICHAEL J. SMITH
                                            TBN: 18650880
                                            4646 Wild Indigo, Suite 110
                                            Houston, Texas 77027
                                            Telephone: (713) 800-8608
                                            Facsimile: (713) 622-1026
                                            Email: msmith@csrslaw.com
                                            Attorneys for Communitybank of Texas, N.A.




[K:\Wpmain\12016\19718\ Verified Ans.wpd]             4
Case 19-03452 Document 1-27 Filed in TXSB on 05/03/19 Page 10 of 26




                                                          k
                                                       ler
                                                    tC
                                                ric
                                             ist
                                          lD
                                       nie
                                    Da
                                 is
                               hr
                             C
                           of
                         e
                      ffic
                  yO
               op
             C
           ial
        fic
      of
   Un
 Case 19-03452 Document 1-27 Filed in TXSB on 05/03/19 Page 11 of 26




                                              VERIFICATION


THE STATE OF TEXAS                        §
                                          §
COUNTY OF HARRIS                          §

         BEFORE ME, the undersigned notary public, on this day personally appeared LLOYD
"CHUCK" BOLTON, who, being by me duly sworn, on her oath deposed and said that he is a Vice
President of COMMUNITYBANK OF TEXAS, N.A., the Garnishee in the above-entitled and
numbered cause; that he has read the above and foregoing Verified Original Answer to Writ of
Garnishment, and that every statement contained therein is within his personal knowledge based
upon the records of the Garnishee, as kept in the ordinary course of its business, and are true and
correct.




        SUBSCRIBED AND SWORN TO BEFORE ME on this the                 7.fi..   day of May, 2018, to
certify which witness my hand and official seal.




              BEUNDAR. MCCRACKIN
               My Notary ID# 6813512
              Elcplres January 30, 2022
                                              ~  NOTARY PUBLIC, STATE OF TEXAS




[K:\Wpmain\12016\19718\Verified Ans.wpd]           6
Case 19-03452 Document 1-27 Filed in TXSB on 05/03/19 Page 12 of 26




                               HCCI Net
                              Worth Contest
                                  HCCI Net
                                 Worth Contest
                                 Exhibit ____
                                                  Exhibit
                               Exhibit ____         U
Case 19-03452 Document 1-27 Filed in TXSB on 05/03/19 Page 13 of 26




                           HCCI Net
                          Worth Contest
                          Exhibit ____
                           Case 19-03452 Document 1-27 Filed in TXSB on 05/03/19 Page 14 of 26

                Hassell, Rosalyn

                From:                            Bluzard, James <JAMES.BLUZARD@LibertyMutual.com>
                Sent:                            Thursday, Novemb er 14, 2013 2:39 PM
                To:                              Hassell, Rosalyn
                Subject:                         Hassell Construc tion


                Rosalyn:

               Per our discussion, the May financials of Hassell Construction (hereafter HCCI)
                                                                                                 continue to show
               deterioration. This is directly related to the Receivables that tie to Royce Hassell
                                                                                                    and R Hassell
               Companies. Standard surety financial analysis procedures disallow all receivab
                                                                                                les that are due from related
               parties unless we feel these are being collected I reasonable expectation of collecta
                                                                                                     bility in the near
               future. Once disallowed, this causes a detrimental effect on the financial strength
                                                                                                    of HCCI. As such, a
               corresponding adjustment will be made to HCCl's Surety Program.

               I want to take a moment to point out the trend of the R Hassell Companies receivab
                                                                                                  les as shown on HCCl's
               fIs. Based on this trend it does not seem plausible that positive movement on these
                                                                                                    receivable will be seen
               soon, thus this is a disallowed asset:


          •    6/30/11 0
          •    6/30/12 1.?mm
          •    2/28/13 3mm
          •    5/31/13 3.3mm
          •    10/31/13    3.6mm (approximation, as mentioned on our call today)


              This increasing trend is concerning as it seems to indicate that R Hassell Compan
                                                                                                       ies does not have the ability
              to repay their liability to HCCI anytime soon. While it has been explained that HCCI
                                                                                                          has attempted to take
              security interests in real estate properties to help collateralize the receivables, it
                                                                                                     is hard to believe that none of
              the properties has been able to sell (to include home/homes in a hot area of Houston
                                                                                                          ; lakefront on Lake
              Conroe; and a ranch ... amongs t others).

              I lay out the above because it leads to the next concerning trend on HCCl's balance
                                                                                                          sheet - bank line
              borrowing. As I understand, a large majority of the bank line borrowing is tied to
                                                                                                      the R Hassell Companies
              receivables. Also, for the 1s1 time that I recall, on the last two interim financial stateme
                                                                                                           nts the bank line
              borrowing exceeds HCCl's cash balances. I believe the bank line is set to renew
                                                                                                       next month, and it is
              important that HCCI is able to renew the bank line for no less than the current $5mm
                                                                                                           borrowing limit, and
              without having to post additional collateral to the bank.

              Some other items to consider:

      •       Monthly Interest on the Royce Hassell/R Hassell receivables seems to run about
                                                                                                $15m. Thus $180m I
              year. Thus if HCCI makes $180m Net Income After Taxes , HCCl's balance sheet
                                                                                                  would not show any
              improvement (due to disallowance of the interest that is adding to the R Hassell
                                                                                               Builders receivables).
      •       The general monthly Revenue range that HCCI needs to operate in to be profitab
                                                                                                le seems to be about $4mm I
              month. Through out our relationship HCCl's balance sheet has supported adequa
                                                                                                 te capacity for HCCI to meet
              or exceed this $4mm I month Revenue breakeven point. However due to the growing
                                                                                                       Royce Hassell / R
              Hassell Companies receivables, an adjustment to HCCl's surety capacity will need
                                                                                                   to be made, which will likely
              make it difficult for HCCI to meet $4mm of Revenues I month.

                                                                                        Exhibit
                                                       Exhibit          1
                                                                                        C-177               e``f=bñK=SV
                                                         V
HCCI Ex. 69
                 Case 19-03452 Document 1-27 Filed in TXSB on 05/03/19 Page 15 of 26
•    My understanding is HCCl's CPA has not been able to release the final audit. This prohibits HCCI from
     pursuing the type of TxDOT work which has been HCCl's "bread and butter" work. It is important that the Audit
     can be completed, to allow HCCI to renew their TxDOT qualification to be able to bid TxDOT work. In addition,
     surety capacity adjustments might need to be made should we not receive the FYE CPA Audit by 12/31/13
     (which is six months from HCCl's FYE).


     Areas that could provide an immediate positive impact to HCCl's financials thus surety capacity:

•   Additional liquidity I equity into HCCI. This could be achieved by:

•   Collection of some or all of the aforementioned disallowed Royce Hassell I R Hassell Companies receivables
•   Additional capital injection and/or loan & subordination of funds by the owners of HCCI into HCCI.


    We can speak more in the near future of the adjustments in capacity. As I understand, current backlog is in
    the $25mm range. Given the current state of HCCl's balance sheet we would not be looking to add
    significantly to that exposure. I understand HCCI has several jobs coming out for bid next week, which HCCI
    has put significant time, effort, and cost into preparing to bid.

    Talk soon.

    Regards,

    James Bluzard




    This inbound email has been scanned for all viruses by the MessageLabs SkyScan
    service.




                                                           2
              Case 19-03452 Document 1-27 Filed in TXSB on 05/03/19 Page 16 of 26




From: Royce Hassell [mailto:conrcrete@gmail,com]
Sent: Thursday, March 3t,24fl 11:43 AM
To: Phil Hassell; Shawn Potts; Michael Hassell
Subject: Re: payables

Phil,

As we discussed last weekend, it is going to be April before we are out of this hole. Furthermore,
how can you expect for me to go for three months and not have any income to keep the business
going? I am not complaining but I think it is unrealistic to assume that we can just pay bills and not
make payroll etc. (if we are truly working off your LOC then we should have either included some
$ for our expenses ol resolve it afterwards. As we discussed when we did the LOC wire, you asked
me about "living money" and I said give me some time for the dust to settle and Id get back to
you. When I did there was no reply) Its not a very likeable situation on my part but I don't think
either of us can afford for me to not keep the projects moving forward. I've done that and now you
are livid.




Having said that, I have tried to show you how by the end of April we should be back on level
ground. Here is another recapp of EXACTLY where we are cost vs. revenue. I don't know what
else to show or say but that we are in much better shape than we were even 6 months ago.

LOC                      -$1,116,342.00

       Request
Jan. Pay                    $498,637.00

Feb. Pay                    $690,899,00

March Pay                  $892,000.00


Subtotal                   $965,194.00

                                          Includes the
Costs thru 3/30
                                          unpaids
                                                                  e``f=bñK=NMQ
Hillhouse                   -$70,000.00
NC Foote                   -$330,000.00

                                                         1
                                                             Exhibit
                                                               W
                Case 19-03452 Document 1-27 Filed in TXSB on 05/03/19 Page 17 of 26
Research                      -$326,000.00
FS                            -$364,000.00


                              -$124,806,00




Obviously, I wish the $ 124 was a positive number but there is money in the retainage account to
cover this if we aren't able to make it up in profit and if I don't then Ill cut you a check when the
Willowbend property closes. I don't think that will be necessary though. Additionally, it doesn't
include any April receivables which some of those costs are associated with.

Surely the $124 isn't a large enough amount for your Surety to question our sustainability, is it?

Brother, I want to make this work and I trying        as   hard as I know how under the circumstances.




Royce

On Thu, Mar 31,   20ll al 10:05 AM,    Phil   <jphassell@hasselffi                 wrote:
Shawn,

Here is what should have been paid with the funds that we wired Royce, according to the aging report that we
discussed in our meeting on Friday when you were leaving for Spring Break.
Royce sent a check preview on March 14 for NC Foote & Research and on March 15 for Hillhouse and Wa¡me
Grey, I used these for the funds that were wired to Royce. The only thing that changed was that I added
821,672.00 to Southern Star to pay them in full for NC Foote because the balance was way past due. What
Royce has paid is not what we had planned on, I am not sure what the situation is. I have a meeting with Dad
tomorrow about my meeting with the bonding company next week, he is going to blow a gasket with the bills
not being paid like I presented to him. I will not be able to go to the bonding with the curent status of pa¡rment.
This situation needs to be remedied immediately. I have copied Royce on this e-mail and will call as soon as I
can to discuss it with him,



NC FOOTE 5278,44L58

Acme          13,698.90
Brazos         5,691.60
Chemical        2,782,12
HCB            34,650.00
Progressive   180,500.00
Southern Star  30,198.00
Volt master     r0,920.96


V/ayne   Grey   5252,993.70

DTA               44,346.00
                                                           2
                 Case 19-03452 Document 1-27 Filed in TXSB on 05/03/19 Page 18 of 26
White   Water     208,647.70


Hillhouse        $ 45,368.58

CMC                 r,556.20
CL Davis            7,225.00
Hasssell           36,587,38


Firestation      $270,590,73

Advantage           9,630.00
Allstate            7,506.81
American                42.78
ARCI               40,500.00
ARCI               27,000.00
Arc. Louvers          1,824.00
CMC                    s48.60
Curry              30,150.00
Geargrid            6,407.00
HAD                21,807.00
HAD                  2,484.00
HCB                 17,460,00
Impact               2,697.00
Multi-graphics          644.00
Myrex                1,028.79
Old Spring          24,300.00
Overhead            19,800,00
Voltmaster           47,547 .00
Voltmaster             9,213.75


Research         5268,947.53

AJÁ\A   Asphalt      2,174.04

Cherry                97L60
cMC                  3,951.44
Curb Planet          4,982j0
GE Capital           3,426.01
Highway Paving 36,476,80
Lazq           4,143.82
Max Heavy Haul 1,800.00
Precision            1,485.00
SouthernStar 173,370.50
SteelEffects        21,406.00




                                                 3
              Case 19-03452 Document 1-27 Filed in TXSB on 05/03/19 Page 19 of 26




Phillip Hassell
Hassell Construction Company, Inc,
12211 Duncan Road
Houston, Texas 77066
281     -2570 Office
281-580-9170 Fax




4q*               This email is free from viruses and malware because avast! Antivirus protection is active.




                                                         4
        Case 19-03452 Document 1-27 Filed in TXSB on 05/03/19 Page 20 of 26
Ju1. 3. 2012 6:01PM          R. HASSELL & CO., INC.                                       No. 6550     P. 1



   Dad, here are two options the way I see it. I am willing to do whatever you think rs best for everyone. I
   will love you the same whatever you decide. You have really been a great help to me and you will never
   know how much I appreciate it. I have been working very hard to make this work and I am willing to
   keep working very hard whatever direction we go.

   Option A: As you can see there are enough assets to pay off everyone I owe. But we must be careful
   not to fire sale any assets or we will lose part of the value. The equipment was just appraised by
   Trustmark at $2,800,000 and the Trustmark Line of Credit and Equipment notes are $2,500,000. If
   they're paid off with the equipment then the ranch is free and clear. It would probably take couple of
   months or more to sell the equipment and somewhat longer to sell the real estate.

   Option B: I believe we can make Option B work if we can manage the cash flow. Yesterday, the
   Springwoods people agreed to release S percent retainage which will bring in $300,000 for us. They
   asked for' our pay app today and they are going to expedite payment. I believe that with that retainage,
   income off the jobs, and selling about $200,000 in equipment I can make it to October without drawing
   anymore on the line of credit provided I get a little more work. By October (when the second half of the
   Springwood retainage is paid plus the mobilization) the line should be paid down at least $500,000.

   On a positive note Trustmark is working with me to convert our notes to a 14 month term. They offered
   to do this so that I can pursue bonding on my own, plus they are reducing the principal payments a little
   which will help the cash flow. Also, 1have started talking to Suretec (I am almost through closing out
   those jobs-only have one more vendor to pay off) about a bonding program (see their email). If we
   continue on I will be asking them for a proposal next month on a bonding program. If we can get our
   own bonding I know it will help matters.

   Please find attached our current financial.

   Thanks for your help. See you tomorrow.




                                                    Exhibit
                                                      X
           Case 19-03452 Document 1-27 Filed in TXSB on 05/03/19 Page 21 of 26
 Ju1. 3. 2012 6:01PM              R. HASSELL & CO., INC.                                              No. 6550   P. 2


Current ASSET/LIABILITY status as of July 3, 2012 (Combined Company and Personal)




ASS.ETS:

EQUIPMENT (Appraised Value)                                                  2,800,000
REAL PROPERlY FMV                                                            7,400,000
SWP RETAINAGE/MOBILIZATION OUTSTANDING                                         850.000
                                                                           $11,050,000*

*$11,050,000 DOES NOT INCLUDE VALU!: Of R. HASSELL AS AN ONGOING BUSINESS OR SVP CLAIM



COMBINED COMPANY /PERSDN.~L LIABILITIES:

REAL ESTATE NOTES/ALLEGIANCE LOC                                               3,625,000
HASSELL LOC                                                                    3,200,000
TRUSTMARK LOC/EQUIPMENT NOT£                                                   2.500.000
                                                                              $9,325,000

NET ASSETS:

         $1,725,000 (DOES NOT INCLUDE VALUE BUSllll£SS OR SVP ClAIM)

REAL ESTATE SCHEDULE:

         REAL ESTATE SCHEDULE SECURED BY HASSELL                             FMV VALUE NET OF DEBT/ CLOSING COSTS

BUFFALO 1        FMV $1,800,00 LESS DEBT OF $1,360,000 and $150,000 closing       $ 440,000
BUFFALO 2        FMV $700,000 LESS DEBT OF $300,000 and $70,000 dosing costs         330,000
LAKE             FMV $1,300,000 LESS DEBT OF $365,000 and $100,000 closing costs     835,000
MAPLES           FMV$2,100,000 LESS DEBT OF $1,600,000 and $150,000 closing costs    350,000
RANCH            FMV $1,500,000 CLOSING COSTS $200,000                             1.300.QQQ

NET VALUE OF REAL ESTATE IF SOLD AT FMV                                                  $3,255,000
           Case 19-03452 Document 1-27 Filed in TXSB on 05/03/19 Page 22 of 26
 Jul. 3. 2012 6:02PM            R. HASSELL & co. I NC. ION.A
                                                      I                                                 No. 6550   P. 3

PLAN: FINISH CURRENT JOBS/NO NEW WORK/SVP CLAIM IS SEffiED/CLOSE R. HASSHL COMPANIES

1. EQUIPMENT SOLD TO PAV OFF TRUSTMARK:

         EQUIPMENT                       $2,800,000
         TRUSTMARK DEBT                 ·$2,500.000
             NET VALUE OF EQUIPMENT      $ 300,000

2. HASSELL LOC PAID WITH ASSETS AVAILABLE AFTER PAVING TRUSTMARK:

         NET ON EQUIPMENT                                    $           300,000
         SVP RETAINAGE/MOBILIZATION                                      $50,000 MINUS COSTS OF CLOSING
         NET VALUE OF REAL ESTATE ONCE SOLD                            3,255,000 (LESS IF QUICK SALE AT LESS THAN FMV)
         TOTAL AVAILABLE TO PAY OFF HASSELL LOC                      $ 4,4051000 PLUS SVP CLAIM

3. LOS~ VALUE OF ONGOING BUSINESS/SITTLE CLAIM AS QUICKLY AS POSSIBLE {$200.000 TO $400,000 NET)

4. JULV~OCTOBER CASH FLOW ANALYSIS;


                                        JULY              AUGUST        SEPTEMBER        OCTOBER

NET FROM SPRINGWOODS PAY APPS            $ 50,000         $50,000       $100,000         $210,000 (MOBILIZATION)
SPRINGWOODS RErAINAGE                    300,000                                          300,000
KINGWOOD                                                   30,000
TRANS STAR                                                 60000         60 000               50000
                                         350,000           140,000       160,000             $560,000   TOTAL $1,210,000

CASH FLOW               $1,210,000
2.5 MOS PAYROLL/OH         700.000 {EsTIMATED PR/OH TO FINISH ALL JOBS EXCEPT TRANS SIAR l
NET TO HASSELL LOC      $ 510,000 PLUS SETILED sv~ CLAIM



                                                          OPTION B

PLAN: CONTINUE WORKING/WORK ON GffilNG OWN BONDING/HASSELL BONDS SOME WORK UNTIL BONDING
      ESTABLISHED/DOES NOT INCREASE THE LOC

1. REDUCE COSTS BY ACCEPTING TRUSTMARK OFFER TO CONVERT NOTES TO 14 MONTHS
2.   CONTINUE TO PURSUE BONDING WITH SURETEC {DISCUSSIONS HAVE BEGUN)
3.   SELL $200,000 EQUIPMENT FOR NEEDED CASH FLOW
4.   RETAIN VALUE OF ONGOING BUSINESS/PURSUE CLAIM FOR A LEGITIMATE SETTLEMENT
5.   JULY-OCTOBER CASH FLOW ANALYSIS
                                               JULY    AUGUST       SEPTEMBER                      OCTOBER

EQUIPMENT SALE                                                     100,000          50,000          50,000
NET FROM SPRINGWOODS PAY APPS                     50,000            50,000         100,000         210,0DQ
5% SPRINGWOODS RETAINAGE                         300,000                                           300,000
KINGWOOD                                                            30,000
GARY KING PAVING (low bidder waiting on bonds)                      30,000         40,000           70,000
NEW JOB                                                                            50,000          l00,000
TRANS STAR                                                          60 000         60 000           so 000
                                                    350,000        270,000         300,000          780,000
CASH FLOW               $1,700,000
PAYROLL/OVERHEAD       - 1,200,000   {!!-MOS@ 160,000 PAYROLLL140,000 OFFICE OH PER MONTH)
NET TO HASSELL LOC     $ 500,000     NEr CASH FLOW THROUGH OCTOBER
      Case 19-03452 Document 1-27 Filed in TXSB on 05/03/19 Page 23 of 26
Ju1. 3. 2012 6:02PM      R. HASSELL & CO., !NC.                 No. 6550    P. 4

            '
                                    A                       K
       4                                             R.HASSELL
       5                                              HOLDING
       6 CURRENT ASSETS                              COMPANIES
       7        CASH                                       $937,397.78
       8        NOTE REC ~ 3 R DEVELOPMENT                          $0.00
        9       MARKETABLE SECURITIES                               $0.00
       10 OTHER CURRENT ASSETS
       11   TRADE                                        $2,511,418.71
       12 RETAINAGE                                      $1,685,356.60 '
       13       EMPLOYEES                                       $4,340.00
       14       OFFICERS                                   $358,263.99
       15       AIR-MISC.                                           $0.00
       16       AFFILIATE- RHC INC                                  $0.00
       17       AFFILIATE - 3R DEVELOPMENT                          $0.00
       18       AFFILIATE - RHB INC                                 $0.00
       19       AFFILIATE~ RHP, INC.                                $0.00
       20       AFFILIATE- GR GROUP RESOURCES              $183,049.29
       22       COST IN EXCESS OF BILLINGS                       -$300.00
       23       PREPAID INSURANCE                           $43,191.54
       24       PREPAID - INTEREST                                  $0.00
       25       PREPAID OTHER                                       $0.00
       26       PREPAID TAXES                                       $0.00
       27       DEPOSITS - UTILITIES                            $3,250.00
       28       DEPOSITS - BID & PLAN                               $0.00
       29       DEPOSITS - MISC                                     $0.00
       30       NOTES RECEIVABLE/OFFICERS                           $0.00
       31   TOTAL CURRENT ASSETS                         $5,725,967.91
       32 PROPERTY & EQUIPMENT
       33 BUILDINGS & IMPROVEMENTS                                  $0.00
       34 MACHINERY & EQUIPMENT                          $7 ,2681321.15
       35       AUTOS & TRUCKS                             $351,385.01
       36       FURNITURE & FIXTURES                       $196, 770.82
       37       LEASEHOLD IMPROVEMENTS                            $0.00
       38       ACCUMLATED DEPRECIATION .                -$6,404,21 S.97
       39        TOTAL PROPERTY & EQUIP                  $1A12 1257 .01
       42
       43        TOTAL ASSETS                            $7, 138,224.92
        Case 19-03452 Document 1-27 Filed in TXSB on 05/03/19 Page 24 of 26
Ju1. 3. 2012 6:03PM   R. HASSELL & CO., INC.                  No. 6550 P. 5



      ......
                                 A                           K
        47                                             R.HASSELL
        48                                              HOLDING
        49 CURRENT LIABILITIES                         COMPANIES
        50 NIP-CURR MATURITY-UT DEBT                        $161,442.94
        51
        52     TRADE                                        $497,861.15
        53     AFFILIATE-RBC, INC.                                $0.00
        54     JUAN GONZALEZ                                      $0.00
        55      AFFILIATE-RHH, INC.                '              $0.00
        56      SUBCONTRACT RETAINAGE                       $322,373.46
        57      MISCELLANEOUS                                     $0.00
        58     ACCRUED PAYROLL TAXES                          $4,481.57
        59     ACCRUED BONUSES                                    $0.00
        60     ACCRUED FRANCHISE TAX                              $0.00
        61     ACCRUED LIABILITY - OTHER                          $0.00
        62     ACCRUED INSURANCE                                  $0.00
        63     BILLINGS IN EXCESS OF COST                   $356,39~.oo
        64     TOTAL CURRENT LIABILITIES                  $1 ,342,556.12 .
        65
        66     OTHER LIABILITIES
        67     NIP ~ LONG TERM DEBT                       $2,577,300.96
        68      A/P -AFFILIATE - RHH, INC.                        $0·.0Q.
        69      N/P ROYCE HASSELL                                 $0.00
        70      HASSELL CONSTRUCTION LOC                  $2,581,324.83
        71                                                $5, 158,625. 79
        72
        73      STOCKHOLDER'S EQUITY
        74     · COMMON STOCK                                    $10.00
       75        PAID IN CAPITAL                          $1,474,521.28
       76        TREASURY STOCK                             $232,429.84
       77        OPENING BALANCE EQUITY                  -$2,649,275.98
       78        RETAINED EARNINGS                       -$1,739,680.11
       79        CURRENT NET INCOME                         $762,783.29
       80       l'OTAL STOCKHOLDER'S EQUITY              -$1,919,211.68
       81         TOTAL LIABILITY & EQUITY                $4~743,413.17
                                     Case 19-03452 Document 1-27 Filed in TXSB on 05/03/19 Page 25 of 26
                                                                          R. HASSELL AND CO., INC.
                                                                           OPEN INVOICE REPORT
     JOB   #I                    JOB                        SUBCONTRACTOR                      AMOUNT              JOB SUBTOTAL
.1
            'Ella Blvd. from Spring Cypress        Chief Solutions Inc.                            2,740.25                     2,740.25
             Ella Blvd. from Spring Cypress        CMC Construction Services                       !,MllOD
                                                                                                    1




     1012 West Blvd.                               CMC Construction Services                      1,192..73
                West Blvd.                         Curb Planet, Inc.                              2,45!HMl
                                                                                                                   I
     1017 Windsor Creek, Sect. 3                   Curb Planet, Inc.                              4,844.00
                                                                                                                   I
     1018 Carlton Woods Creekside, Sec. 12 Curb Planet, Inc.                                        650.00
                                                                                                               I
     1020 Village of Creekside Pk. West, 4         Curb Planet, Inc.                              2,500.00
          Village of Creekside Pk. West, 4         Highway Pavement Specialties, Inc.
          Village of Creekside Pk. West, 4         Southern Star Concrete, Inc.       !
                                                                                          I
     1021 Village of Creekside Pk. West, 6         Curb Planet, Inc.                              1 750.00
          Village of Creekside Pk. West, 6         Highway Pavement Specialties, Inc.
          Village of Creekside Pk. West, 6         Southern Star Concrete, Inc.                               'l
                                                                                          f                        I
     1022 Sterling Ridge Cheswood Manor            Curb Planet, Inc.                               1,329.50


     1024 Village of Sterling Ridge, Sec. 99       CMC Construction Services              1,534.99
          Village of Sterling Ridge, Sec. 99       Curb Planet, Inc.                      4,927.50
          Village of Sterling Ridge, Sec. 99       Highway Pavement Specialties, Inc.   .     .
          Village of Sterling Ridge, Sec. 99       Procon Enterprises, Inc.             16,412.16                             16,412.16
          Village of Sterling Ridge, Sec. 99       Procon Enterprises, Inc.               3,727.93                             3,727.93
     l
          Village of Sterling Ridge, Sec. 99       Southern Star Concrete, Inc.           L
                                                                                      JBJI~.[~J!l,):
   1_025 Willow Creek Farms, Sect. 2               CMC Construction Services                       3,349.37
         Willow Creek Farms, Sect. 2               Curb Planet, Inc.                               4,150.00
         Willow Creek Farms, Sect. 2               Headwaters Resources                           18,806.641                  18,806.64
I
         Willow Creek Farms, Sect. 2               Highway Pavement Specialties, Inc.
         Willow Creek Farms, Sect. 2               Procon Enterprises, Inc.                        8,509.22                     8,509.22




                                                                                                                   -
  I-



                GCRTIRE                                                                          4,956.73                      4,956.73
                                                                                              $313,907.14

                                                                                          TOTAL                              313,907.14
                Deals
                     Note                          Southern Star                                          •.               ($207,313.50)
                    Will work on future billings   Curb Plant                                                               ($22,601.00)
                        "   "    "   "   "         Highway Pavt                                                             ($21,122.62)
                   Working- AA 1/2 Jan 1/2 Feb     CMC                                                                        (7,717.09)

                                                                                          TOTAL                        l
                                                                                                                                      -            v--
                                                                                                                                           I
                            .w                                                                                                   il)jfs~t          --
            I                                                                                                                              I
                                                                                                                                               I./


                                                      TOTAL W/O Acct Recv. (AIR)                                           $245,751.30

                RECEIVABLES DUE
                 Woodlands Parkway                   soon                                                                   ($49,955.00)
                 Sterling Ridge 99                   once invoices paid                                                     ($46,617.76)
                 Various Woodlands Retainages         "      "     "       "                                                (~26,576.06)
                                                                                                                                               "
                                                                          ($123,148.82)

                                                          TOTAL WITH AIR                                                   $122,602.48




I~
                                                                                               $55,152.93 from above
                                                                                               $69,276.18
                                                                                               $55,000.00

                                                                                              $179,429.11
            Case 19-03452 Document 1-27 Filed in TXSB on 05/03/19 Page 26 of 26
  Jul. 3. 2012 6:03PM         R. HASSELL & CO., INC.                                  No. 6550    P. 6




FW: R. Hassell & Co., Inc.... 5043425 _P&P..... Woodlands
Pkwy & Goslyn Rd
Scott Olson <solson@suretec.com>                  Tue, Jun 26, 2012 at 2:41 PM
To: Royce Hassell <conrcrete@gmail.com>, Robert Overby
<Robert@bondproinc.com>
Cc: Morris Plagens <mplagens@suretec.com>

 Royce,




 I'm sure we can work something out and I'm not trying to make it any worse than it already is. These are
 just costs associated with obtaining bonds and completing the work. On top of the bond premium, we
 have also incurred claims handling fees in excess of $14K associated with bonds issued on behalf of R.
 Hassell which we need to discuss and determirie how to address at some point too.




 In regards to new bonds, you have come a long way to get through these projects without walking away
 which is very admirable. Once all of tile claims are closed out, I am sure Morris would consider issuing
 new bonds under standard underwriting practices.




 Please feel free to contact me should you want to discuss.




 'fhanks,



 Scott




 From: Royce Hassell [mailto:conrcrete@gmail.com]
